DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 6 December 2021 have been fully considered but they are not persuasive, as the applicant mischaracterized what the Lauke ‘748 reference says. Applicant tries to argue that the embodiment shown in Figure 3 has two of its weight sensors inactive, but this is only true for a proposed alternative embodiment (note the use of the words  “CAN BE”  in the block of text quoted by the applicant, which clearly implies that this alternative arrangement is optional); this seems to be a “red herring” argument intended to dodge what the reference clearly teaches and is therefore unpersuasive.



Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1-4, 6, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lauke et al

system (Col. 4, ll. 25-22}, comprising: a plurality of weighing sensors (2), arranged into a networks of 
weighing sensors (Fig. 3) to perform a weighing task split into a plurality of weighing subtasks (Col. 3, ll.
13-38);
	wherein each of the plurality of weighing sensors is assigned to execute, respectively and
independently, one of the subtasks and to exchange task data through the weighing sensor network
(Col. 3, line 39 to col. 4, line 13).
	With respect to claim 2, the network is comprised of a bus system (4).
	With respect to claim 3, when any of the weighing sensors fails to perform its assigned subtask, the assigned subtask is assigned to another of the weighing sensors (Col. 4, 1h 5-43}.
With respect to claim 4, Lauke discloses a preset splitting rule that splits the weighing task to
obtain the subtasks (Col 4, ll. 5-13).
	With respect to claim 6, the assignment rule is a redundant rule (Col. 3, line 58 to col. 4, line
4).
	With respect to claim 14, ever load cell has a functional module (5).



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 5, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lauke et al (US
# 7,211,748) in view of Dillon et al (US # 5,076,375). The Lauke reference discloses that when any of the

weighing sensors (Col. 4, ll. 5-13), but it does not say how the individual weighing sensors are identified. However, individual load cells in a network are usually identified by unique serial numbers (address) as
mentioned by Dillon (Col. 6, ll. 1-27), and since the system has to identify the specific load ceils
somehow in order to send instructions to a specific, individual load cell, it would have been obvious to
the ordinary practioner to program the system of Lauke to assign specific tasks to individual load cells
using unique serial numbers for each motivated by its art recognized suitability for its intended purpose.
	With respect to claim 7, Dillon discloses that was known to assign load cell serial numbers
over the network (Col 11, line 59 to col. 12, line 32), and it would have been obvious to the ordinary
practioner to program the system of Lauke to do the same motivated by its art recognized suitability for
its intended purpose.
	With respect to claim 13, when any of the weighing sensors fails to perform its assigned subtask, the assigned subtask is assigned to another of the weighing sensors (Col. 4, ll. 5-43)


Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lauke et al (US #
7,211,748) in view of Xie (US # 9,970,810). With respect to claim 15, Xie shows how a load cell network
like the one shown in Lauke could have been used in a loss-in-weight metering system (Fig. 2), and it
would have been obvious to do so motivated by its art recognized suitability for its intended purpose.
	With respect to claim 16, when any of the weighing sensors fails to perform its assigned subtask, the assigned subtask is assigned to another of the weighing sensors (Col. 4, 15-13).



Conclusion
	Claims 8-12 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103. The examiner can normally be reached Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856